Citation Nr: 1235480	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for major depressive disorder and panic disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to service connection for bilateral radiculopathy of the upper extremities, to include as secondary to the service-connected lumbosacral strain.

4.  Entitlement to service connection for bilateral radiculopathy of the lower extremities, to include as secondary to the service-connected lumbosacral strain.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these claims.

The RO certified this appeal to the Board in June 2012.  Subsequently, additional medical evidence was added to the record.  However, the Veteran waived her right to have the RO initially consider this evidence in a statement dated in August 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In August 2012, the Veteran was afforded her requested Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

At the Board hearing, the Veteran testified that she is currently unemployed because of her service-connected psychiatric disorder, which is currently on appeal before the Board.  The Board finds that this statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, as the TDIU claim has now been added to this appeal, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Houston, Texas, are dated from May 2011.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, at her Board hearing, the Veteran testified that in 2007, while she was employed at the VAMC in Houston, Texas, she fell and injured her back and arms.  The Veteran indicated that she filed a workers' compensation claim for these injuries.  The claims file also contains the Veteran's May 2008 application to the United States Merit Systems Protection Board concerning the appeal of her 2007 workers' compensation claim.  However, the records pertaining to the Veteran's workers' compensation claim are not in the file.  These records should be obtained and considered by the RO/AMC, as they are relevant to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3) (2011); see also Loving, 19 Vet. App. at 101-03.  

Fourth, the Board notes that the claims file contains a July 2012 Social Security Administration (SSA) decision awarding the Veteran disability benefits.  The decision states that the Veteran was found to be disabled due to her "severe mental impairments."  The SSA records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they are relevant to the Veteran's claims, particularly to the psychiatric disorder claim.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2).

Fifth, regarding the bilateral radiculopathy of the lower extremities claim, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In this regard, the Veteran contends that her bilateral radiculopathy of the lower extremities is due to her service-connected lumbosacral strain.  38 C.F.R. § 3.310 (2011).  The Veteran was afforded a VA spine examination in May 2012, where the VA examiner determined that the Veteran does not have radiculopathy.  However, the remaining evidence of record demonstrates that the Veteran has a current diagnosis of bilateral radiculopathy of the lower extremities from private treatment records dated in December 2009 and August 2012.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim.").  The evidence does not establish that the Veteran has a current diagnosis of bilateral radiculopathy of the upper extremities.  The Veteran is also currently service-connected for a lumbosacral strain.  To date, a VA medical opinion has not been provided for this claim.  However, based upon the current diagnosis and the service-connected disability, the Board finds that a VA examination and medical opinion are warranted for the bilateral radiculopathy of the upper extremities claim.

Finally, regarding the Veteran's psychiatric disorder claim, at an April 2012 evaluation, the Veteran's private psychologist diagnosed the Veteran with a pain disorder, major depressive disorder, panic disorder and generalized anxiety disorder.  The private psychologist then determined that the Veteran is currently unable to work because of her "severe psychological condition caused by her physical injury and job related stress."  In forming his medical opinion, the psychologist considered all of the Veteran's current psychiatric disorders, instead of separating the symptomatology out amongst the psychiatric disorders.  Similarly, at the Veteran's recent VA psychiatric examination in May 2012, the VA examiner did not address which of the Veteran's psychological symptoms are due to her service-connected major depressive disorder and panic disorder, as opposed to her non-service-connected pain disorder and generalized anxiety disorder.    See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  In summary, the Board finds that a new VA examination is required before this claim can be addressed on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate her TDIU claim.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the Houston, Texas, VAMC since May 2011 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Contact the Veteran and ask that she provide the names and addresses of all VA and non-VA medical care providers who have treated her in relation to her workers' compensation claim for the 2007 injury to her back and arms.  With any necessary authorization, all outstanding records should be requested and obtained.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Contact the VAMC in Houston, Texas, and obtain all records pertaining to the Veteran's 2007 on-site work injury to her back and arms, and the associated workers' compensation records.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Contact the United States Merit Systems Protection Board, and obtain all records pertaining to the Veteran's 2007 workers' compensation appeal.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6.  Obtain the SSA records pertinent to the July 2012 SSA decision that awarded the Veteran disability benefits.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

7.  After obtaining the above records, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of her currently diagnosed bilateral radiculopathy of the lower extremities.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not that the Veteran's currently diagnosed bilateral radiculopathy of the lower extremities is related to her active military service?

(b)  Is it at least as likely as not that the Veteran's currently diagnosed bilateral radiculopathy of the lower extremities is caused by or related to her service-connected lumbosacral strain?

(c)  Is it at least as likely as not that the Veteran's currently diagnosed bilateral radiculopathy of the lower extremities is permanently aggravated by her service-connected lumbosacral strain?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

8.  After obtaining the above records, provide a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of her service-connected major depressive disorder and panic disorder.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9434.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Specifically, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting only the major depressive disorder and panic disorder symptoms.  The examiner should also clearly delineate, if possible, which symptoms are due to the Veteran's service-connected major depressive disorder and panic disorder, as opposed to her non-service-connected pain disorder and generalized anxiety disorder.  However, if the examiner believes that the Veteran's pain disorder and/or generalized anxiety disorder was caused by any of the Veteran's service-connected disabilities, to include the service-connected major depressive disorder and panic disorder, such opinion should be stated.

The VA examiner is then directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the symptoms associated only with the Veteran's service-connected major depressive disorder and panic disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655.

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


